Wells, J.
The case finds that, after the death of Samuel Hawes, the tenant applied to the plaintiffs “ for liberty to continue to occupy said premises, as their tenant, until-the estate was sold; and it was agreed between them that he might do so, paying them rent at the rate of three dollars per month, and agreeing to quit whenever required to do so by the plaintiffs; ” also that he “ has continued to occupy under such agreement up to the time of bringing this action.” He paid the rent for three months, and assigned as his reason for not paying the rest his inability to do so. He has never been evicted by virtue of the title in Elizabeth Cook which he now sets up, and it does not appear that he had ever attorned to her, or renounced his tenancy under the plaintiffs before this suit was brought. The statement that she forbade him to pay rent to the plaintiffs, and demanded the payment of it to herself, does not show an eviction, nor that he became her tenant so as to be entitled to assert her title. The fact stated, that at the time of bis agreement with the plaintiffs he did not know of her claim of title can therefore make no difference with his right to set it up to defeat his lessors. Upon the facts reported, he is clearly estopped from denying the title of his lessors, by whose permission he has continued to occupy the premises until these proceedings were commenced. Bailey v. Kilburn, 10 Met. 176. Coburn v. Palmer, 8 Cush. 124. Towne v. Butterfield, 97 Mass. 105. Miller v. Lang, 99 Mass. 13. It is therefore unnecessary to consider the *190effect or validity of the deed under which Elizabeth Cook claims title to the premises.

Judgment on the verdict for the plaintiffs.